        Case 1:20-cv-03127-SAB                    ECF No. 115-2           filed 11/10/20          PageID.3311 Page 1 of 7
RETAIL Summary Report for "Political and Election Mail -- "All Clear" Checklist for Delivery/Retail Units" from 11/09/2020 to 11/09/2020 for
"CENTRAL | DETROIT | All MPOOs"
Area        District MPOO         Facility Name                       Total       No            Incomplete       Non-         Certified %
                     or ZIP                                           Count       Response                       Compliant              Certified
CENTRAL     Detroit MPOO 0        Brightmoor Station                  1           0             0                0            1         100.00
CENTRAL      Detroit   MPOO 0       College Park Station            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Fenkell                         1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Ferndale Branch                 1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Fox Creek                       1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       George W. Young Finance         1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Grand River Finance             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Grand Shelby Carr Anx           1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Gratiot Station                 1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Grosse Pointe                   1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Hamtramck Annex                 1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Hamtramck Branch                1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Harper Station                  1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Highland Park Branch            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Joyfield Station                1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Kensington Station              1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Livernois Station               1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Mary E Mccoy Station            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Mount Elliott                   1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       North End Station               1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Northwestern Station            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Oak Park Branch                 1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Old Redford Finance             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Park Grove                      1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Redford Branch                  1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Renaissance Center Finance      1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       River Rouge Branch Post         1          0             0                0             1           100.00
                                    Office
CENTRAL      Detroit   MPOO 0       Seven Oaks                      1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Springwells Station             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 0       Strathmoor Station              1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Addison Main Office             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Adrian Main Office              1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Albion Main Office              1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Allen Main Office               1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Blissfield Post Office          1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Brighton Main Office            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Britton Main Office             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Brooklyn Main Office            1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Camden Main Office              1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Cement City Main Office         1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Chelsea                         1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Clarklake Main Office           1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Clayton Main Office             1          0             0                0             1           100.00
CENTRAL      Detroit   MPOO 1       Clinton Main Office             1          0             0                0             1           100.00
      Case 1:20-cv-03127-SAB                ECF No. 115-2       filed 11/10/20   PageID.3312 Page 2 of 7
CENTRAL   Detroit   MPOO 1   Concord Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Deerfield Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dexter Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Dundee Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Frontier Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Grass Lake Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Gregory Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hamburg                        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hanover Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hillsdale Post Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Homer Main Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Horton Post Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Hudson Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ida Main Office                1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Carrier Annex          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Crossing Finance OFC   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jackson Postal Store           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jasper Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jerome Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Jonesville Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lakeland Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Lambertville                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Leslie Post Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Litchfield Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manchester Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Manitou Beach Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Michigan Center Post Office    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Milan Main Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Montgomery Post Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Morenci Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Mosherville Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Munith Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Napoleon Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   New Hudson Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   North Adams Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Northville Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Norvell Post Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onondaga Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Onsted Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Osseo Post Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Ottawa Lake Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Palmyra Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Parma Main Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Petersburg Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pinckney Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pittsford Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Pleasant Lake Main Office      1      0         0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 115-2       filed 11/10/20   PageID.3313 Page 3 of 7
CENTRAL   Detroit   MPOO 1   Reading Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Riga Main Office               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Rives Junction Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Saline Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Samaria Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Sand Creek Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Somerset Center Main Off       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   South Lyon Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Spring Arbor Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Springport Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Stockbridge Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tecumseh Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Temperance Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Tipton Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Waldron Post Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Weston Main Office             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 1   Whitmore Lake Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Allen Park                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Belleville                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Carleton Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn                       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Annex                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Dearborn Heights               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Erie Branch                    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Flat Rock Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Fort Dearborn Postal Store /   1      0         0          0       1      100.00
                             Westborn Mall
CENTRAL   Detroit   MPOO 2   Garden City Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Greenmead Station              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Grosse Ile                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Inkster                        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lasalle Branch                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Lincoln Park                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Livonia                        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Luna Pier Branch               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Maybee Branch                  1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Melvindale                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Monroe                         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   New Boston Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Newport Branch                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Penniman Station               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Plymouth Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Riverview Branch               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Rockwood Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Romulus Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   South Rockwood Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Southgate Branch               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Taylor Main Office             1      0         0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 115-2         filed 11/10/20   PageID.3314 Page 4 of 7
CENTRAL   Detroit   MPOO 2   Trenton Main Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Whittaker Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Willis Main Office               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Wyandotte Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 2   Ypsilanti Township               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Birmingham Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Hills                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Bloomfield Township Branch       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Center Line Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Clawson Main Office              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Eastpointe                       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Hills Postal Store    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Farmington Main                  1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Franklin                         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Fraser Main Office               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Hazel Park                       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lake Orion                       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Lathrup Village Branch           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Milford                          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   New Baltimore                    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Novi                             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Oxford                           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Retail Store                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Hills Carrier Annex    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Rochester Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Roseville                        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Saint Clair Shores Post Office   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Southfield Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Troy Post Office                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Walled Lake                      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Waterford Carrier Annex          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Waterford Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 3   Wixom                            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Ann Arbor                        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Auburn Hills Branch              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Berkley Branch                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Canton                           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Macomb Annex             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Clinton Township Branch          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Cody Station                     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Downtown Flint                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Flint Main Office                1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Great Lakes Crossing             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Green Road Station               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Liberty Station                  1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Madison Heights                  1      0         0          0       1      100.00
      Case 1:20-cv-03127-SAB              ECF No. 115-2      filed 11/10/20   PageID.3315 Page 5 of 7
CENTRAL   Detroit   MPOO 4   Madison Hts Carrier Annex   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mott Park Station           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Mount Clemens               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   North Side Station          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northeast Branch            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Northwest Branch            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Pontiac Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Royal Oak Carrier Annex     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Selfridge a N G B Branch    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Shelby Township             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   South University Station    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southeast Branch            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Southwest                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Sterling Heights Branch     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Utica                       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Warren                      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Wayne Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   West Bloomfield Branch      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 4   Westland Branch             1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Algonac Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Allenton                    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Almont                      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Anchorville Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Applegate Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Armada                      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Atlas Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Attica Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Avoca Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bad Axe Post Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Bancroft                    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birch Run                   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Birchwood Mall              1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Brown City Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Burt Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Byron Post Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Capac Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Carsonville Post Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   China Twp Carrier Annex     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Carrier Annex     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clarkston Postal Store      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Clio Post Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Columbiaville Main Office   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Croswell Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davisburg Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Davison Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Decker Main Office          1      0         0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 115-2     filed 11/10/20   PageID.3316 Page 6 of 7
CENTRAL   Detroit   MPOO 5   Deckerville Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Dryden Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Durand Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Emmett Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fair Haven Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fenton Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Flushing Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Forestville Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Fostoria Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Gaines Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Genesee Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodells Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Goodrich Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Grand Blanc Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Hadley Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harbor Beach Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Harsens Island Main Office   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Hartland Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Highland Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Holly Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Imlay City Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Jeddo Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Keego Harbor Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Kinde Main Office            1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lakeville Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lapeer Post Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lennon Post Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Leonard Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Lexington Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Linden Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marine City Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marlette Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Marysville Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Melvin Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Memphis Main Office          1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Metamora Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Minden City Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Montrose Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Mount Morris Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Haven Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   New Lothrop Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Branch                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   North Street                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ortonville Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otisville Main Office        1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Otter Lake Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Peck Main Office             1      0         0          0       1      100.00
      Case 1:20-cv-03127-SAB                ECF No. 115-2   filed 11/10/20   PageID.3317 Page 7 of 7
CENTRAL   Detroit   MPOO 5   Port Austin Main Office    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Hope Main Office      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Huron Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Port Sanilac Main Office   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Richmond Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Romeo                      1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ruth Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Saint Clair Main Office    1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Sandusky Main Office       1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Smiths Creek Main Office   1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Snover Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Swartz Creek               1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Ubly Main Office           1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Union Lake                 1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Vernon Main Office         1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Washington Main Office     1      0         0          0       1      100.00
CENTRAL   Detroit   MPOO 5   Yale Main Office           1      0         0          0       1      100.00
